In re Robbins, Johnny W.; — Plaintiff(s); applying for supervisory and/or remedial writs; Parish of Caddo, 1st Judicial District Court, Div. “A”, No. 109-698.
Denied. The matter presented to the court, as it relates to the police report and the scientific analysis report, is moot. Upon receipt of relator’s complaint that documents he received were incomplete, the district court clerk’s office again sent the reports in question, and Angola mail room records indicate receipt of same. There is no indication that relator has failed to receive the full cooperation of the court reporter in response to his request for a cost estimate of transcription of the voir dire examination of the members of his trial jury. Relator fails to establish that he is entitled to further relief.